            Case 1:21-mj-00130-ZMF Document 5 Filed 02/02/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                        FOR THE
                                 DISTRICT OF COLUMBIA

CRIMINAL ACTION NO. 1:21-MJ-00130

UNITED STATES OF AMERICA                                                            PLAINTIFF

Vs.

JORDAN T. REVLETT
      DEFENDANT
______________________________________________________________________________

            MOTION TO ADMIT OUT OF JURISDICTION ATTORNEY
                         TO PRACTICE PRO HAC VICE
______________________________________________________________________________

      Pursuant to Civil Local Rule 83.2(d), Defendant Jordan T. Revlett moves for the admission

and appearance of attorney Bryce L. Caldwell pro hac vice in the above-entitled action. This

motion is supported by the Declaration of Bryce L. Caldwell, filed herewith. As set forth in Mr.

Caldwell’s declaration, he is admitted and an active member in good standing in the following

courts and bars: Commonwealth of Kentucky Bar; the United States District Court for the

Eastern District of Kentucky; and the United States District Court for the Western District of

Kentucky. This motion is supported and signed by Janet K. DeCosta, an active and sponsoring

member of the Bar of this Court.

      WHEREFORE, based on the foregoing, the Defendant respectfully moves this Court to

Enter an Order granting the relief requested herein.




                                            Page 1 of 2
          Case 1:21-mj-00130-ZMF Document 5 Filed 02/02/21 Page 2 of 2




                                                     Respectfully submitted,

                                                     /s/ Janet K. DeCosta
                                                     Janet K. DeCosta
                                                     D.C. Bar # 439674
                                                     2425 L Street, N.W.
                                                     Suite 901
                                                     Washington, DC 20037
                                                     Telephone: (202) 638-3344
                                                     Facsimile: (202) 824-8126
                                                     Email: jkdecosta@jkdecosta.com

                                                     /s/ Bryce L. Caldwell
                                                     Bryce L. Caldwell (KY #92874)
                                                     Gordon, Goetz, Johnson & Caldwell, PSC
                                                     121 West 2nd Street
                                                     Owensboro, Kentucky 42303
                                                     Office: (270) 684-5757
                                                     Cell: (270) 231-7513
                                                     Fax: (270) 684-5862
                                                     Email: bcaldwell@glofirm.com
                                                     Attorney for Defendant

                                            NOTICE

       The foregoing will come on for hearing at the discretion of and convenience of the Court.


                                CERTIFICATE OF SERVICE

        I hereby certify that on February 1st, 2021, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system, which will send a notice of the electronic filing to all
parties of record.

                                                     Respectfully submitted,

                                                     /s/ Janet K. DeCosta
                                                     Janet K. DeCosta (D.C. Bar # 439674)




                                            Page 2 of 2
